516 N.W.2d 174 (1994)
STATE of Minnesota, Respondent,
v.
Keith Loren BAUER, Appellant.
No. C8-93-1073.
Supreme Court of Minnesota.
April 29, 1994.
*175 John Stuart, Minnesota Public Defender, Melissa Sheridan, Asst. Public Defender, St. Paul, for appellant.
Hubert H. Humphrey, III, Atty. Gen., Mary J. Theisen, Asst. Atty. Gen., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.

OPINION
KEITH, Chief Justice.
We granted the petition of Keith Loren Bauer for review of the court of appeals' decision affirming his conviction of sexually penetrating a 12-year-old girl 512 NW2d 112. DNA evidence was admitted at trial, including expert testimony that Bauer's DNA profile "matched" the DNA profile of semen which the victim said Bauer had ejaculated into her mouth. Bauer argues that the trial court went too far in allowing the expert to testify that there was a "match." We conclude otherwise. See State v. Bloom, 516 N.W.2d 159 (Minn.1994), filed herewith.
Affirmed.